     Case 3:19-cv-01939-M Document 48 Filed 12/04/20              Page 1 of 19 PageID 493



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

MERCURY LUGGAGE                                  §
MANUFACTURING COMPANY,                           §
                                                 §
        Plaintiff,                               §
                                                 §          Civil Action No. 3:19-cv-01939-M
v.                                               §
                                                 §
DOMAIN PROTECTION, LLC,                          §
                                                 §
        Defendant.                               §
                                                 §

                         MEMORANDUM OPINION AND ORDER


        Before the Court is Defendant’s Motion for Summary Judgment [ECF No. 35] and

Plaintiff’s Motion for Summary Judgment [ECF No. 38]. For the following reasons, Defendant’s

Motion is DENIED, and Plaintiff’s Motion is GRANTED IN PART and DENIED IN PART.

     1. Background

        Plaintiff, Mercury Luggage Manufacturing Company, bought Seward Trunk, a luggage

and trunk manufacturer, in 1998 [ECF No. 40 at App. 004]. In 2016, Advantus bought Mercury,

including the SEWARD TRUNK brand, and Plaintiff became a wholly owned subsidiary of

Advantus [id.]. In March of 2017, Advantus emailed an address listed in the registration data for

sewardtrunk.com, a domain name which was initially registered in 2005, to inquire about

purchasing the domain name [id. at App. 023, 074, 078]. An anonymized email address

responded to that request, indicating that the owner would “look at a reasonable offer”, and

informing Plaintiff that the registrant had incurred “several thousand in out of pocket expenses

related to the domain” [id. at App. 074, 078]. In February of 2018, Advantus registered
  Case 3:19-cv-01939-M Document 48 Filed 12/04/20                    Page 2 of 19 PageID 494



SEWARD TRUNK as a trademark [id. at App. 007, 095]. As of December of 2018,

sewardtrunk.com had, on its webpage, sponsored listings for storage chests, foot lockers, canvas

travel bags, and leather furniture [id. at App. 080-083]. As of April of 2019, Defendant, Domain

Protection, LLC, was the registrant of sewardtrunk.com, under the registrar Sea Wasp, LLC, and

its registration was valid through November 15, 2019 [id. at App. 022]; [ECF No. 41 at App.

187]. At some point after April of 2019, sewardtrunk.com’s registration was renewed under a

different registrar, NameSilo, LLC [ECF No. 40 at App. 026]; [ECF No. 41 at App. 187]. Its

current registration expiration date is November 15, 2021 [ECF No. 40 at App. 026]. As of

August 2020, sewardtrunk.com contained a link to “Seward Trunks”, which showed storage

trunks which were not part of the SEWARD TRUNK product line, and which do not originate

from Plaintiff [id. at App. 019-020, 030-039].

       Plaintiff claims Defendant violated the Anticybersquatting Consumer Protection Act

(“ACPA”), 15 U.S.C. § 1125(d), by its alleged bad faith registration and use of the domain name

sewardtrunk.com [ECF No. 1 ¶ 1]. Defendant seeks summary judgment that the statute of

limitations bars Plaintiff’s claim [ECF No. 35]. Plaintiff moves for summary judgment that it

has satisfied all elements of its ACPA claim [ECF No. 38].


   2. Legal Standard

       Summary judgment is proper when there is no genuine issue of material fact, and the

movant is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a). Once the movant meets

its initial burden to show that there is no genuine issue of material fact, the burden shifts to the

nonmoving party to produce competent evidence showing the existence of a genuine issue for

trial. Celotex Corp. v. Catrett, 477 U.S. 317, 330 (1986). The substantive law determines which

facts are material. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “When the

                                                  2
  Case 3:19-cv-01939-M Document 48 Filed 12/04/20                  Page 3 of 19 PageID 495



summary judgment movant will not have the burden of proof on a claim at trial, it can obtain

summary judgment by pointing the court to the absence of evidence on any essential element of

the nonmovant’s claim.” Nunn v. State Farm Mut. Auto. Ins. Co., 729 F.Supp.2d 801, 805

(N.D.Tex. 2010). A court must view all evidence in the light most favorable to the party

opposing the motion. Applied Med. Res. Corp. v. U.S. Surgical Corp., 448 F.3d 1324, 1331

(Fed.Cir. 2006).

   3. Defendant’s Motion for Summary Judgment

       Defendant first sought a dismissal under Rule 12(b)(6) due to the statute of limitations.

In its Memorandum Opinion and Order Denying Motion to Dismiss [ECF No. 16 at 2-4], this

Court wrote:

       [T]he ACPA is part of the Lanham Act, which has no statute of limitations in it and
       which this Court has held is governed by a four-year statute of limitations when asserted
       in Texas. See Tex. Int’l Prop. Assocs. v. Am. Funds Distribs., Inc., No. 3-07-CV-1932-M,
       2008 WL 11425648, at *2 (N.D.Tex. Apr. 1, 2008) (Lynn., J., presiding); see also Mary
       Kay, Inc. v. Weber, 601 F. Supp. 2d 839, 859 (N.D.Tex. 2009), Tex. Civ. Prac. & Rem.
       Code § 16.004. . . . The limitations period begins to run when a cause of action accrues,
       except for continuing torts, which involve conduct that creates a separate cause of action,
       and thus restarts the limitations period, each day it is repeated. Bulbs 4 E. Side, Inc. v.
       Ricks, 199 F. Supp. 3d 1151, 1165 (S.D.Tex. 2016) (citing Horseshoe Bay Resort Sales
       Co. v. Lake Lyndon B. Johnson Imp. Corp., 53 S.W.3d 799, 812 (Tex. App.—Austin
       2001, pet. denied)) (internal quotations omitted). “Trademark infringement,” which
       includes registration of another’s mark as a domain name, “is a continuous wrong, and as
       such gives rise to a claim for relief as long as the infringement persists.” Id. at 812–13
       (quoting Two Pesos, Inc. v. Gulf Ins. Co., 901 S.W.2d 495, 500 (Tex. App.—Houston
       [14th Dist.] 1995, no pet.)) (holding that the statute of limitations on a claim of trademark
       infringement of “Horseshoe Bay” restarted each day “horseshoebay.com” was used); see
       also Bulbs, 199 F. Supp. 3d at 1165 (“Defendant’s use of Plaintiff’s trademark in its
       Domain Name is a continuing harm”). . . . Defendant asserts that Plaintiff’s ACPA claim
       is barred by the statute of limitations because Plaintiff filed suit fourteen years after
       Defendant registered the Domain. . . . However, under the continuing tort doctrine, the
       four-year statute of limitations restarts each day the Domain is used. . . . Thus, the statute
       of limitations had not run when Plaintiff filed suit, and therefore does not bar Plaintiff’s
       ACPA claim.




                                                 3
  Case 3:19-cv-01939-M Document 48 Filed 12/04/20                  Page 4 of 19 PageID 496



       Defendant argues that the four year general federal statute of limitations in 28 U.S.C. §

1658 governs Plaintiff’s claim, and that thereunder, “the accrual of the cause of action occurs on

the earlier of registration or use.” [ECF No. 36 at 3].

       The original registration of sewardtrunk.com was fourteen years prior to Plaintiff’s filing,

so Plaintiff’s ACPA claim would be time-barred if Defendant’s interpretation of the law were

correct [ECF No. 40 at App. 022]. But Defendant cited no authority that applies the § 1658

limitations period to claims under 15 U.S.C. § 1125(d), and the Court has not found such

authority. In denying Defendant’s Motion to Dismiss, this Court found that alleged violations of

15 U.S.C. § 1125(d) are governed by the four year statute of limitations under Texas law, and

that the continuing tort doctrine restarts limitations each day the domain name is used [ECF No.

16 at 4]. Bulbs, 199 F.Supp.3d at 1165 (finding that violations of 15 U.S.C. § 1125(d) are

governed by the four year statute of limitations under Texas law, and that repeated use of a

trademarked domain name is a continuous violation which restarts the limitations period at each

use); accord Guidry v. Louisiana Lighting, 2016 WL 3127256, at *4 (E.D.La. June 3, 2016)

(finding that the most analogous state statute of limitations governed, because the Lanham Act

does not contain its own, and further finding that plaintiff’s allegation that defendants “continue

to violate the ACPA by using and maintaining the [] website” constituted an allegation of a

continuous violation); Conopco, Inc. v. Campbell Soup, 95 F.3d 187, 191 (2d Cir. 1996)

(“Because the Lanham Act establishes no limitations period for [the claims that were at issue in

the case], and because there is no corresponding federal statute of limitations, we look to the

most appropriate or the most analogous state statute of limitations for laches purposes.”)

(quotations omitted). The Court remains of the same view now. The continuing tort doctrine has

prevented the running of limitations.



                                                  4
    Case 3:19-cv-01939-M Document 48 Filed 12/04/20                           Page 5 of 19 PageID 497



         Defendant also argues that even if the continuing tort doctrine applies, it did not use or

profit from the domain name during the four years prior to Plaintiff’s filing suit. Defendant

argues the uncontroverted summary judgment evidence shows that Defendant did not use the

domain name at issue after August 1, 2015, which is more than four years before Plaintiff sued.

Because Defendant filed an appendix with its Motion for Summary Judgment, but Plaintiff did

not file an appendix with its Response, Defendant maintains its summary judgment evidence is

uncontroverted.1 However, Plaintiff provided evidence of registration and use of the domain

name in the appendices attached to its own Motion for Summary Judgment. Defendant is not

unfairly prejudiced by the Court’s consideration of those appendices.

         Plaintiff’s appendices contain evidence which tends to suggest that Defendant attempted

to sell the domain name in 2017, re-registered the domain name in 2019, and used the domain

name in 2018 and 2020 [ECF No. 42 at 4-6]; [ECF No. 41], thereby providing proof that

Defendant took actionable steps within the four years before suit. Defendant never tried to show

why Plaintiff’s evidence does not present a genuine issue of material fact. Defendant has failed

to meet its summary judgment burden.

         Defendant’s Motion for Summary Judgment is therefore DENIED.


    4. Plaintiff’s Motion for Summary Judgment


         Under the ACPA, a defendant is liable if it registers, traffics in, or uses a domain name

which is confusingly similar to the trademark of another with “bad faith intent to profit from that

mark”. 15 U.S.C. § 1125(d)(1)(A). A successful ACPA claim requires satisfaction of three

elements: (1) the plaintiff’s mark is famous or distinctive; (2) the domain name at issue is


1
 The evidence referenced by Plaintiff in its Response is contained in the appendices Plaintiff attached to its own
Motion for Summary Judgment [ECF No. 40, 41].

                                                         5
  Case 3:19-cv-01939-M Document 48 Filed 12/04/20                    Page 6 of 19 PageID 498



“identical or confusingly similar” to the plaintiff’s mark; and (3) the individual or entity who

registered the domain name “had a bad faith intent to profit from the domain name.” Emerald

City Mgmt., LLC v. Kahn, 2016 WL 98751, at *18 (E.D.Tex. Jan. 8, 2016); 15 U.S.C. §

1125(d)(1)(A); Tex. Int'l Prop. Assocs. v. Hoerbiger Holding AG, 624 F. Supp. 2d 582, 587

(N.D.Tex. 2009).

       a. Procedural issue: Plaintiff’s Witnesses

       Defendant argues that the witnesses whose evidence was provided by Plaintiff were not

properly disclosed, in violation of the Federal Rules, and that Plaintiff is therefore prohibited

from using evidence from those witnesses in support of its Motion for Summary Judgment.

Further, Defendant argues that most of Zach Mitchell’s testimony is hearsay, and that Richard

Rivera, Plaintiff’s counsel, is an improper witness who provides hearsay statements.


            i.      Rule 37 sanctions


       Under Fed. R. Civ. Pro. 37(c)(1) “[i]f a party fails to provide information or identify a

witness as required by Rule 26(a) or (e), the party is not allowed to use that information or

witness to supply evidence on a motion . . . unless the failure was substantially justified or is

harmless.” BP Exploration & Production, Inc. v. Cashman Equipment Corp., 2016 WL

1387907, at *7 (S.D.Tex. Apr. 8, 2016). Defendant contends that Plaintiff violated Rule

26(a)(1)(A)(i) by failing to include in its initial disclosures Zach Mitchell, John Zentmyer,

Richard Rivera, Heather Laude, and Kyle Jacobs, all of whom provided summary judgment

evidence for Plaintiff. Rule 26(a)(1)(A)(i) requires, in relevant part, that the initial disclosure of

a party contain “the name and, if known, the address and telephone number of each individual




                                                   6
  Case 3:19-cv-01939-M Document 48 Filed 12/04/20                     Page 7 of 19 PageID 499



likely to have discoverable information—along with the subjects of that information—that the

disclosing party may use to support its claims or defenses . . . .”

        Plaintiff argues it complied with Rule 26(a) by disclosing a corporate representative on

the topics now covered by its witnesses. Plaintiff further argues that, even if it violated Rule

26(a), the violation was harmless. In light of the topics involved, which largely relate to

historical events and registrations, the disclosure of a corporate representative was sufficient

under Rule 26(a). Moore v. Computer Assocs. Int'l, Inc., 653 F. Supp. 2d 955, 959-60 (D.Ariz.

2009) (denying a motion to strike the affidavit of an undisclosed witness because the witness

gave testimony that was “corporate in nature and could have been elicited from a number of

Defendant's executives”); Garrett v. Trans Union, L.L.C., 2006 WL 2850499, at *7 (S.D. Ohio

Sept. 29, 2006) (allowing affidavit of corporate representative on summary judgment despite

failure to specifically identify the witness).

        Even if Plaintiff’s failure to disclose the names of the five witnesses violated Rule 26(a),

Rule 37’s exception for harmless failures supports admission of Plaintiff’s evidence. Four

factors are analyzed when courts evaluate whether a Rule 26 violation is harmless: “(1) the

importance of the evidence; (2) the prejudice to the opposing party of including the evidence;

(3) the possibility of curing such prejudice by granting a continuance; and (4) the explanation for

the party's failure to disclose.” Texas A&M Research Found. v. Magna Transp., Inc., 338 F.3d

394, 402 (5th Cir. 2003) (citing United States v. $9,041,598.68, 163 F.3d 238, 252 (5th Cir.

1998)). It is Plaintiff’s burden to prove that its failure to comply with Rule 26(a) was harmless.

Rembrandt Vision Techs., L.P. v. Johnson & Johnson Vision Care, Inc., 725 F.3d 1377, 1381

(Fed.Cir. 2013). The decision of a district court on this issue is subject to review for abuse of

discretion. Harris v. Amoco Production Co., 768 F.2d 669, 684 (5th Cir. 1985).



                                                  7
  Case 3:19-cv-01939-M Document 48 Filed 12/04/20                  Page 8 of 19 PageID 500



                      A. Importance of the evidence

       The evidence contained in the declarations of the five witnesses Plaintiff did not initially

disclose is important to Plaintiff’s Motion for Summary Judgment. The declarations and

authentications of Messrs. Mitchell, Zentmyer, and Jacobs represent the entirety of the evidence

cited by Plaintiff in support of its argument that the trademark SEWARD TRUNK is distinctive

and famous, which is an essential element of its ACPA claim [ECF No. 39 at 2-4]; [ECF No. 40

at App. 003-017, 080-089]. Ms. Laude’s declaration provides the entirety of the evidence in

support of Plaintiff’s contention that Defendant “trafficked in” the sewardtrunk.com name in

2017 [ECF No. 39 at 6]; [ECF No. 40 at App. 074-089]. The declarations of Messrs. Jacobs and

Rivera provide the entirety of the evidence supporting Plaintiff’s contention that Defendant

“used” the sewardtrunk.com domain during the four years before suit was filed [ECF No. 39 at

7]; [ECF No. 40 at App. 080-083].


                      B. Prejudice, continuance, and justification for the delay


       Plaintiff argues that the violation could not have unfairly prejudiced Defendant because

the witnesses offered information that had already been disclosed in the Rule 26(a)(1)(A)(i)

disclosures, and they served the primary purpose of authenticating documents disclosed in

accordance with Rule 26(a)(1)(A)(ii). Plaintiff disclosed a corporate representative on the

following topics and documents.

       Mercury Luggage’s use and policing of its trademarks; Mercury Luggage’s application
       for federal registration of SEWARD TRUNK mark; past communications with Domain
       Protection concerning sewardtrunk.com domain; historical use and fame of SEWARD
       TRUNK mark; contemporary use of SEWARD TRUNK mark; and other matters relating
       to Plaintiff’s Complaint and Defendant’s defenses. . . . Subjects may include Defendant’s
       current and historic use of the sewardtrunk.com domain; facts relating to the statutory
       factors of bad faith included in 15 U.S.C. § 1125(d)(1)(B); the basis for any defenses
       asserted by Defendant; and other matters relating to Plaintiff’s Complaint. . . . Mercury

                                                 8
  Case 3:19-cv-01939-M Document 48 Filed 12/04/20                     Page 9 of 19 PageID 501



        Luggage intends to use archived copies of the webpage hosted at sewardtrunk.com;
        correspondence between Mercury Luggage and Domain Protection concerning the
        domain sewardtrunk.com; copies of newspaper articles[,] catalogs, and other materials
        reflecting use, goodwill, and fame of SEWARD TRUNK mark; Plaintiff’s application
        materials for federal registration of SEWARD TRUNK mark; and copies of webpages
        currently accessible from sewardtrunk.com domain.

        [ECF No. 45 at 4-5]. Plaintiff advises that Defendant never served any requests for

production, admission, or interrogatories, and never attempted to depose anyone from Plaintiff or

Adventus, and Defendant does not dispute that. The Court finds that, under these circumstances,

Plaintiff has shown that its failure to disclose the names of its corporate representatives did not

result in undue prejudice to Defendant. The content of the testimony of the witnesses is entirely

within the bounds of the topics and documents to which Plaintiff alerted Defendant in the initial

disclosures, and about which Defendant made no effort to follow up. Because the Court finds

that Defendant does not face undue prejudice if the five declarations are admitted, the Court need

not consider the availability of a continuance to cure any such prejudice.

        Plaintiff’s explanation that it complied with Rule 26(a) by disclosing corporate

representative topics, and what one or more representatives would testify to and authenticate, is

satisfactory in this case. The Court finds that Plaintiff’s failure to initially disclose earlier the

names of the five declarants was harmless.


             ii.     Mitchell testimony


        Defendant argues that most of Zach Mitchell’s testimony should be excluded due to his

lack of personal knowledge on many of the things to which he testified. Specifically, Defendant

argues that Mr. Mitchell cannot possibly have personal knowledge of facts he attests to, which

allegedly occurred over one hundred years, beginning in 1878. Defendant argues, mockingly,




                                                    9
 Case 3:19-cv-01939-M Document 48 Filed 12/04/20                   Page 10 of 19 PageID 502



that “a jury is not required to believe that Zach Mitchell is 143 years old”, and further, objects

that Mr. Mitchell is an interested party.

       Mr. Mitchell, as Executive Vice President of Advantus, and as the primary person

responsible for Plaintiff’s SEWARD TRUNK product line, is competent to testify to the value of

the SEWARD TRUNK brand, including the use, fame, and goodwill of the brand over time. A

witness who acts as an agent for a corporation can present the corporation’s “subjective beliefs ...

as long as those beliefs are based on the collective knowledge of [the corporation's] personnel”.

Brazos River Authority v. GE Ionics, Inc., 469 F.3d 416, 434 (5th Cir. 2006) (reversing a trial

court which barred a corporate representative witness from testifying at trial based on lack of

personal knowledge); Whitehouse Hotel, LP v. C.I.R., 615 F.3d 321, 341-42 (5th Cir. 2010).

        Mr. Mitchell testified to the history of the SEWARD TRUNK brand, including that it

was acquired by Mercury Luggage, that Mercury Luggage and Seward Trunk were then acquired

by Advantus, that certain items were hanging on the Seward Trunk office walls when Advantus

acquired it, and that Mercury Luggage engaged in certain business activities after Advantus

acquired it. All of this testimony was properly within Mr. Mitchell’s role in the Plaintiff

company.

       Defendant also claims that Mr. Mitchell’s testimony is not credible because he is an

interested party. That alone is not a basis for exclusion. Rushing v. Kan. City S. Ry. Co., 185

F.3d 496, 513 (5th Cir. 1999) (“[M]erely claiming that the evidence is self-serving does not

mean we cannot consider it or that it is insufficient. Much evidence is self-serving and, to an

extent, conclusional.”); Santiago–Ramos v. Centennial P.R. Wireless Corp., 217 F.3d 46, 53 (1st

Cir. 2000) (“[A] party's own affidavit, containing relevant information of which he has first-hand

knowledge, may be self-serving, but it is nonetheless competent to support or defeat summary



                                                 10
 Case 3:19-cv-01939-M Document 48 Filed 12/04/20                   Page 11 of 19 PageID 503



judgment.”) (internal quotations omitted); see C.R. Pittman Const. Co., Inc. v. Nat'l Fire Ins. Co.

of Hartford, 453 Fed.Appx. 439, 443 (5th Cir. 2011) (holding that the district court erred in

disregarding affidavits on a motion for summary judgment, because, “[a]lthough arguably ‘self-

serving,’ the affidavits are not wholly conclusory, are based on personal knowledge, and create a

fact issue.”); Laird v. Sunbelt Mgmt. Co., 2016 WL 3093979 (S.D.Miss. June 1, 2016) (finding a

party’s self-serving testimony, that he had lived at a particular apartment building for the six

months prior to the event at issue, to be competent summary judgment evidence, even though it

conflicted with all other evidence on the record regarding the party’s residence) (citing C.R.

Pittman, 453 Fed.Appx at 443). Mitchell’s testimony is essentially objective information within

the scope of his work duties and knowledge, and is therefore admissible. Fed. R. Civ. P. 56(c)

(“An affidavit or declaration used to support or oppose a motion must be made on personal

knowledge, set out facts that would be admissible in evidence, and show that the affiant or

declarant is competent to testify on the matters stated.”); Offshore Rental v. Louisiana Scrap

International, Inc., 2018 WL 1386694, at *3 (March 19, 2018) (considering a movant’s

declarations, which the non-movant alleged to be self-serving, because the declarations were

based on personal knowledge and contained factual assertions) (citing C.R. Pittman, 453

Fed.Appx at 443).


            iii.    Rivera testimony


       Defendant argues that the declaration of Mr. Rivera is barred as hearsay and that it is

improper since he is Plaintiff’s counsel. Plaintiff argues Rivera’s declaration merely

authenticates documents provided to him, or that are public records. This Court finds the Rivera

declaration admissible in full.



                                                 11
 Case 3:19-cv-01939-M Document 48 Filed 12/04/20                   Page 12 of 19 PageID 504



       Mr. Rivera declared the following regarding a letter he received from registrar, Sea

Wasp, LLC:

       I previously represented Mercury Luggage in a uniform domain-name dispute resolution
       policy (“UDRP”) proceeding relating to the sewardtrunk.com domain, which I filed with
       FORUM under the rules of the Internet Corporation for Assigned Names and
       Numbers. . . . The name of the registrant was anonymized in the registrar’s information at
       the time that I filed the proceeding in April 2019 and, as a result, I filed the proceeding
       against a John Doe defendant. . . . The registrar, Sea Wasp, LLC, provided a letter in
       response to FORUM’s inquiry that provided that the current registrant of the
       sewardtrunk.com domain as of April 9, 2019 was Domain Protection, LLC and that it
       could be contacted through Lisa Katz at BOX 12010, Dallas, TX. A true duplicate of this
       letter is attached hereto as Exhibit 1.

       [ECF No. 40 at App. 018-019]. The “letter” attached as Exhibit 1 is an email chain,

which contains out of court statements offered to prove that Defendant was the registrant of

sewardtrunk.com. However, its contents are admissible under Federal Rule of Evidence 803(15),

which creates a hearsay exception for matters “contained in a document that purports to establish

or affect an interest in property if the matter stated was relevant to the document’s purpose —

unless later dealings with the property are inconsistent with the truth of the statement or the

purport of the document.” Fed. R. Evid. 803(15). The email chain is trustworthy. In April

2019, Mr. Rivera filed a complaint under the UDRP with FORUM, a dispute resolution provider

accredited by the Internet Corporation for Assigned Names and Numbers [ECF No. 40 at App.

023]. Under the UDRP, the domain name registrant has an opportunity to respond before a

dispute resolution panel is appointed to the case. Uniform Domain Name Dispute Resolution

Policy, https://www.icann.org/resources/pages/policy-2012-02-25-en?routing_type=path.

FORUM received Plaintiff’s complaint about sewardtrunk.com, and then requested that the listed

registrar confirm that it was in fact the registrar, and inform FORUM of who the registrant was

[ECF No. 40 at App. 023]. Sea Wasp, LLC responded, stating that it was the registrar, and that

Domain Protection, LLC was the registrant [id. at App. 022]. Sea Wasp, LLC provided, as

                                                 12
 Case 3:19-cv-01939-M Document 48 Filed 12/04/20                    Page 13 of 19 PageID 505



contact information, the name of Lisa Katz, and a PO Box, phone number, and email address for

Defendant [id.]. Under these circumstances, the Court finds that the statements of Sea Wasp,

LLC are trustworthy, and that Rivera would properly authenticate the email chain. The

statements affect an interest in property – that is, who owns sewardtrunk.com. Fed. R. Evid.

803(15); see U.S. v. Weinstock, 863 F.Supp. 1529, 1533 (C.D. Utah 1994) (finding a list of

weapons the defendant owned to be a document which “affects an interest in property”); McCoy

v. Norfolk Southern Railway Co., 2013 WL 12250463, at *2 n.2 (S.D.W.V. July 8, 2013)

(admitting, under 803(15), a letter which confirmed that a third party had granted an easement to

the plaintiff). Finally, 803(15) is satisfied because Defendant’s dealings with sewardtrunk.com

have not been inconsistent with Defendant being the registrant of sewardtrunk.com.

       Rivera is not disqualified from giving the subject evidence merely because he is

Plaintiff’s counsel. “An attorney’s affidavit must meet the same standards as any other person’s

affidavit.” In re Enron Corp. Securities, Derivative & “Erisa” Litigation, 2003 WL 23316646,

at *2 (S.D.Tex. March 27, 2003); Sitts v. U.S., 811 F.2d 736, 741-42 (2d Cir. 1987) (finding the

district court properly admitted a party attorney’s affidavit where it was made on personal

knowledge); U.S. v. Dickson, 2011 WL 3701839, at *1 (S.D.N.Y. Aug. 22, 2011) (allowing a

party attorney’s affidavit based on the attorney’s personal knowledge of a video recording);

Blount v. Connecticut General Life Ins. Co., 2002 WL 31974405, at *3 (D.Or. July 2, 2002)

(“An attorney's affidavit is treated like all other affidavits pursuant to Rule 56(e) and is not

sufficient unless it is based on personal knowledge.”). Rivera personally navigated to

sewardtrunk.com, clicked on the link “Seward Trunks”, saw the secondary links that appeared,

clicked on one of them, and saw that it brought up items that do not originate from Mercury

Luggage. Rivera’s law firm represented Plaintiff in its trademark application, so he can



                                                 13
 Case 3:19-cv-01939-M Document 48 Filed 12/04/20                   Page 14 of 19 PageID 506



authenticate the trademark registration application and the declaration of Kevin Carpenter which

accompanied it. There is nothing improper about Rivera’s summary judgment proof.


       b. Protectability of Plaintiff’s mark

       Mercury Luggage’s federal registration of the SEWARD TRUNK mark is prima facie

evidence that the mark is valid, that it is owned by Mercury Luggage, and that Mercury Luggage

has the exclusive right to use it. 15 U.S.C. § 1115(a); [ECF No. 40 at App. 007]; see also B & S

Underwriters, Inc. v. Clarendon Nat. Ins. Co., 892 F.Supp. 815, 820 (W.D.La. 1995);

Registral.com v. Fisher Controls Intern., Inc., 2001 WL 34109376, at *6 (S.D.Tex. June 28,

2001) (“[F]ederal registration of a mark, including a surname, creates a presumption that the

mark is distinctive.”). The presumption of validity is rebuttable if a party establishes facts

showing that the mark is generic or descriptive. Vision Center v. Opticks, Inc., 596 F.2d 111,

119 (5th Cir. 1979) (“Although a statutory presumption of validity is accorded to marks

registered under the Lanham Act, 15 U.S.C. §§ 1057(b), 1115(a), this presumption is rebuttable

and may be overcome by establishing the generic or descriptive nature of the mark.”).

Defendant did not present any facts which would tend to show that Plaintiff’s mark is generic or

descriptive, and the Court knows of none. There is no dispute of material fact as to whether

Plaintiff has protectable rights in the SEWARD TRUNK mark.


       c. Identical or confusingly similar


       A key question here is whether “the defendant’s use of the mark creates a likelihood of

confusion in the minds of potential customers as to the source, affiliation, or sponsorship of the

product at issue.” Board of Supervisors for Louisiana State University Agricultural and

Mechanical College v. Smack Apparel, 550 F.3d 465, 478 (5th Cir. 2008). Plaintiff must

                                                 14
 Case 3:19-cv-01939-M Document 48 Filed 12/04/20                 Page 15 of 19 PageID 507



demonstrate that confusion is probable. Xtreme Lashes, LLC v. Xtended Beauty, Inc., 576 F.3d

221, 226 (5th Cir. 2009).

       SEWARD TRUNK and sewardtrunk.com are confusingly similar. In Sporty’s Farm,

LLC v. Sportsman’s Market, Inc., 202 F.3d 489, 497-98 (2d Cir. 2000), a frequently-cited ACPA

case, the court found that the apostrophe in Sporty’s did not keep sportys.com from being

confusingly similar to it, because apostrophes cannot be placed in domain names. In E&J Gallo

Winery v. Spider Webs Ltd., 129 F.Supp.2d 1033, 1043 (S.D.Tex. 2001), the trial court found the

domain name “ernestandjuliogallo.com” confusingly similar to the “ERNEST & JULIO

GALLO” mark, and the Fifth Circuit affirmed. 286 F.3d 270 (5th Cir. 2002). Here, the domain

name, sewardtrunk.com, is identical to SEWARD TRUNK aside from the space between seward

and trunk. Like an apostrophe, a space cannot be placed in a domain name. SEWARD TRUNK

and sewardtrunk.com are confusingly similar. See Real Estate Edge, LLC v. Campbell, 2019

WL 830966 (W.D.Tex. Feb. 21, 2019) (“[F]ederal courts routinely recognize that domain names

that are substantially the same as a trademark are confusingly similar and create a presumption of

confusion.”) (internal quotations omitted) (citing US Green Bldg. Council, Inc. v. Wardell, 2016

WL 3752964, at *6, (N.D.Tex. June 17, 2016); Hoerbiger Holding AG, 624 F.Supp.2d at 588;

see also People for the Ethical Treatment of Animals, Inc. v. Doughney, 113 F.Supp.2d 915, 920

(E.D.Va. 2000); Shields v. Zuccarini, 89 F.Supp.2d 634, 639 (E.D.Pa. 2000); OBH, Inc. v.

Spotlight Magazine, Inc., 86 F.Supp.2d 176, 188 (W.D.N.Y. 2000)). There is no question of

material fact on this issue, and Plaintiff is entitled to summary judgment that Defendant’s

domain name is confusingly similar to Plaintiff’s trademark.




                                                15
 Case 3:19-cv-01939-M Document 48 Filed 12/04/20                    Page 16 of 19 PageID 508



       d. Bad faith


       There are nine nonexhaustive factors that a court may consider in determining whether a

domain name was registered with a bad faith intent to profit. Northern Light Tech., Inc. v.

Northern Lights Club, 236 F.3d 57, 64–65 (1st Cir. 2001).

       (I) the trademark or other intellectual property rights of the person, if any, in the domain
       name;
       (II) the extent to which the domain name consists of the legal name of the person or a
       name that is otherwise commonly used to identify that person;
       (III) the person's prior use, if any, of the domain name in connection with the bona fide
       offering of any goods or services;
       (IV) the person's bona fide noncommercial or fair use of the mark in a site accessible
       under the domain name;
       (V) the person's intent to divert consumers from the mark owner's online location to a site
       accessible under the domain name that could harm the goodwill represented by the mark,
       either for commercial gain or with the intent to tarnish or disparage the mark, by creating
       a likelihood of confusion as to the source, sponsorship, affiliation, or endorsement of the
       site;
       (VI) the person's offer to transfer, sell, or otherwise assign the domain name to the mark
       owner or any third party for financial gain without having used, or having an intent to
       use, the domain name in the bona fide offering of any goods or services, or the person's
       prior conduct indicating a pattern of such conduct;
       (VII) the person's provision of material and misleading false contact information when
       applying for the registration of the domain name, the person's intentional failure to
       maintain accurate contact information, or the person's prior conduct indicating a pattern
       of such conduct;
       (VIII) the person's registration or acquisition of multiple domain names which the person
       knows are identical or confusingly similar to marks of others that are distinctive at the
       time of registration of such domain names, or dilutive of famous marks of others that are
       famous at the time of registration of such domain names, without regard to the goods or
       services of the parties; and
       (IX) the extent to which the mark incorporated in the person's domain name registration
       is or is not distinctive and famous.

       15 U.S.C. § 1125(d)(1)(B)(i). These nine “factors may be used by a court to conduct a

bad faith analysis, but consideration of each and every factor is not required. The first four

factors, subsections (I)-(IV), are indicative of good faith, while the last five, subsections (V)-

(IX), are indicative of bad faith.” Hoerbiger Holding AG, 624 F.Supp.2d at 589. Defendant

admits that it does not have any intellectual property rights in the domain name [ECF No. 17 at
                                                  16
 Case 3:19-cv-01939-M Document 48 Filed 12/04/20                   Page 17 of 19 PageID 509



2]. There is no evidence which would suggest that seward, trunk, or sewardtrunk are names

which are in any way related to Defendant. Defendant does not use the domain name in relation

to any noncommercial or fair use [id.]. Defendant has never used sewardtrunk.com in

connection with any offering of its own goods or services [id.]. Analysis of the first four factors

reveals that none of the circumstances indicating Defendant’s good faith intent are present.

       Defendant stipulated that the Court should weigh the eighth factor against it [ECF No.

22]. The Court finds that Defendant has registered or acquired multiple domain names, with

knowledge at the time of registration that they are identical or confusingly similar to the

distinctive marks of others.

       Regarding the fifth factor, sewardtrunk.com showed sponsored links to storage chests,

foot lockers, canvas travel bags, and leather furniture in December of 2018 [ECF No. 40 at App.

080, 083]. However, the summary judgment evidence does not definitively show that Defendant

was the registrant of sewardtrunk.com at that time. In August of 2020, the domain contained a

link for “Seward Trunks”, which brought up a page of storage trunks which were not part of the

SEWARD TRUNK product line, and which do not originate from Plaintiff [id. at App. 019-020,

030-039]. Plaintiff did not definitively prove that Defendant profited from these links, although

it is apparent that these links would divert people looking for products under the SEWARD

TRUNK product line away from that product line. Further, Plaintiff did not definitively prove

that Defendant was the registrant in August of 2020, either. Analysis of this factor certainly does

not weigh in favor of Defendant, but it does raise a fact issue.

       Regarding the sixth factor, Ms. Laude stated in her declaration that Plaintiff’s web

specialist reached out on behalf of Advantus in March of 2017 regarding the potential purchase

by Advantus of the domain name [id. at App. 074-079]. However, it is not established by the



                                                 17
 Case 3:19-cv-01939-M Document 48 Filed 12/04/20                  Page 18 of 19 PageID 510



evidence that Defendant was the registrant of sewardtrunk.com at that time. Someone responded

to the email, using an anonymized email address, stating that it would “look at a reasonable

offer”, and informed Plaintiff that it had incurred “several thousand in out of pocket expenses

related to the domain”, presumably as part of calculating “a reasonable offer” [ECF App. 078].

In its Response, Defendant denies that it ever offered to sell sewardtrunk.com [ECF No. 43 at 9];

[ECF No. 46 at 9]. That is not quite a denial that the letter emanated from Defendant, but the

Court believes that it creates a fact issue. The evidence does not prove that the anonymized

email was sent by or on behalf of Defendant, or that, in March 2017, Defendant was the

registrant of sewardtrunk.com.

       None of the factors which tend to indicate that the holder of a domain name is acting in

good faith weigh in favor of Defendant, and a factor which tends to indicate bad faith weighs

against it. However, Plaintiff has not proven that sewardtrunk.com was registered to Domain

Protection in March of 2017, when Plaintiff received an email indicating an openness to sell

sewardtrunk.com, and Plaintiff has not established that Defendant profited, is profiting, or

intended to profit from the domain name. Compare Virtual Works v. Volkswagen of America,

Inc., 238 F.3d 264, 271 (4th Cir. 2001) (detailing actual examples of intent to profit from the

domain name, which were critical to the bad faith determination); Sporty’s, 202 F.3d at 499

(finding a specific business motive for the bad faith registration); Hoerbiger Holding AG, 624

F.Supp.2d at 591 (finding that the most significant factor in the court’s bad faith determination

was that the domain registrant purposefully created a confusingly similar domain name to

generate advertising revenue). April 9, 2019, is the earliest point at which the uncontroverted

summary judgment evidence shows Defendant as the registrant [ECF No. 40 at App. 022]. See

[ECF No. 41 at App. 147] (Plaintiff’s interrogatory 4, which was interpreted by Magistrate Judge



                                                18
 Case 3:19-cv-01939-M Document 48 Filed 12/04/20                  Page 19 of 19 PageID 511



Horan to be “asking Defendant why it obtained the registered domain name in or around 2014”

[ECF No. 34] was answered by Defendant as follows: “[D]efendant does not have records

regarding the domain name in or around 2014 and does not know and cannot ascertain if it

obtained the domain name in or around 2014.”). The evidence that established Defendant as the

registrant stated that the registration was set to expire on November 15, 2019 [id.]. The evidence

that establishes that the registration was renewed does not establish Defendant as the current

registrant [id. at App. 026]. Defendant presented evidence that it never offered to sell

sewardtrunk.com and has never received any profit or income from sewardtrunk.com [ECF No.

45 at 2]. In total, this evidence presents a question of material fact as to whether Defendant had

a bad faith intent to profit from sewardtrunk.com.


    5. Conclusion


        For the reasons stated above, Defendant’s Motion for Summary Judgment is DENIED.

Plaintiff’s Motion for Summary Judgment is GRANTED in part, on all elements of Plaintiff’s

ACPA claim except for Defendant’s bad faith intent to profit from the domain name, as to which

there are issues of material fact.

        SO ORDERED.

        December 4, 2020.


                                              BARBARA M. G. LYNN
                                              CHIEF JUDGE




                                                19
